Title: From John Adams to Thomas Jefferson, 8 December 1818
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy. Dec 8, 18

Your Letter of Nov. 15 gave me great delight not only by the divine Consolation it afforded me under my great Affliction: but as it gave me full Proof of your restoration to Health.
While you live, I Seem to have a Bank at Monticello on which I can draw for a Letter of Friendship and entertainment when I please.
I know not how to prove physically that We Shall meet and know each other in a future State; Nor does Revelation, As I can find give Us any positive Assurance of Such a felicity. My reasons for believing, it, as I do, most undoubtingly, are all moral and divine.
I believe in God and in his Wisdom and Benevolence: and I cannot conceive that Such a Being could make Such a Species as the human merely to live and die on this Earth. If I did not believe a future State I Should believe in no God. This Unverse; this all; this Το Παν; would appear with all its Swelling Pomp, a boyish Fire Work.
And if there be a future State Why Should the Almighty dissolve forever all the tender Ties which Unite Us So delightfully in this World and forbid Us to See each other in the next?
Trumbull with a band of Associates drew me by the Cords of old Friendships to See his Picture on Saturday where I got a great Cold. The Air of Phaneuil Hall is changed. I have not been Used to catch Cold there.
Sick or Well the Friendship is the Same of your old Acquaintance

John Adams